Filed 11/29/22 Kaoud v. Hanna CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 LAILA KAOUD,                                                          B316034

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. 20TRCV00448)
           v.

 MOURAD HANNA et al.,

           Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Deirdre H. Hill, Judge. Affirmed.
      Law Office of William F. Clark and William F. Clark for
Plaintiff and Appellant.
      Law Office of Merna Abdelmalak and Merna Abdelmalak
for Defendants and Respondents.
                  ____________________________
       Laila Kaoud1 (appellant) appeals from a judgment in favor
of defendants Mourad and Mercurious (Mark) Hanna following
an order sustaining defendants’ demurrer to plaintiffs’ third
amended complaint, without leave to amend. Appellant contends
the trial court erred in sustaining a demurrer to the sole cause of
action in that complaint for financial elder abuse. Appellant also
requests we order the trial court to grant appellant leave to file a
further amended complaint alleging additional facts in support of
plaintiffs’ elder abuse cause of action.
       After reviewing the allegations of the third amended
complaint, and drawing all reasonable inferences in favor of
appellant, we conclude the third complaint fails to allege a claim
for financial elder abuse against either Mourad or Mark Hanna.
Although appellant asserts she could plead additional facts to
amend her cause of action for financial elder abuse, we conclude
that the additional facts she proffered in her opening brief and at
oral argument would not cure the deficiencies in her third
amended complaint. We thus affirm.

                   FACTUAL BACKGROUND
    The following summary of facts is taken from the third
amended complaint and exhibits attached to that pleading. In

      1  The judgment was entered against Laila Kaoud and her
husband, Naguib. Naguib Kaoud passed away on November 10,
2021, after entry of judgment and before plaintiffs filed their
opening brief. Although the opening brief names both Naguib
and Laila Kaoud as appellants, the notice of appeal and civil case
information statement, as well as the reply brief, name Laila
Kaoud as the sole appellant. We thus treat the appeal as one by
Laila Kaoud. For clarity’s sake, we refer to plural plaintiffs in
describing proceedings in the trial court.




                                    2
2019, plaintiffs owned a home in Rolling Hills Estates, California.
Defendant Mourad Hanna is a licensed real estate broker doing
business as Hanna Realty. Mark Hanna is Mourad Hanna’s son
and a licensed real estate “salesperson.”
       On April 8, 2019, plaintiffs and their son, Ausama Kaoud,
entered into a residential listing agreement giving Hanna Realty
exclusive right to list their home for sale. Plaintiffs selected
Hanna Realty because the Hannas were “long time family
friends” and because they believed the Hannas “would be fair and
honest in their dealings” with plaintiffs. The Hannas also speak
Arabic, plaintiffs’ native language. The listing agreement had a
one-year term from April 8, 2019, to April 8, 2020. The parties
agreed to list the Kaouds’ home for sale at $1,777,000, and
Hanna Realty would be paid its share of a total commission of
five percent of the purchase price.2
       On February 19, 2020, plaintiffs accepted an offer from
Aaron Tran to purchase their home for $1,350,000. Plaintiffs
allege that thereafter, “numerous issues” arose between the
buyer, plaintiffs, and defendants. One such issue, just prior to
the close of escrow, involved the commission payable to Hanna
Realty. According to plaintiffs, after “significant negotiations”
the parties agreed that Hanna Realty would be paid a
commission of $6,250 at closing. The parties’ agreement is
reflected in an amended escrow instruction dated April 22, 2020,
signed in counterparts by the Kaouds and by Hanna Realty.
       The sale closed on April 24, 2020. Within days following
the closing, Mark Hanna informed plaintiffs that he needed
$10,000 to cover the cost of his upcoming wedding, and he asked


      2   See footnote 7, post.




                                   3
plaintiffs to pay him that sum. After some discussions, plaintiffs
paid $10,000 to Mark Hanna. Mark Hanna refused to return
these funds, or to provide a repayment schedule.
       Plaintiffs filed a complaint against defendants on June 26,
2020. Their original complaint alleged causes of action for breach
of contract and financial elder abuse as defined in Welfare and
Institutions Code3 section 15610.30. Within a month of filing the
complaint, and before defendants filed a responsive pleading,
plaintiffs filed a first amended complaint. The amended pleading
added the Kaouds’ son, Ausama Kaoud, as a plaintiff, as well as a
new claim for damages based on a $10,000 credit to the purchaser
that was included in an amended escrow instruction without
obtaining Ausama Kaoud’s consent to the credit.
       Defendants filed a general demurrer, as well as special
demurrers asserting the complaint was uncertain, and did not
specify whether the contract in dispute was written or oral. The
trial court sustained the demurrer with leave to amend without
specifying which demurrers it was sustaining.
       Plaintiffs filed a second amended complaint adding a new
cause of action for breach of fiduciary duty and prayer for
punitive damages. Defendants demurred and moved to strike the
fiduciary duty cause of action and prayer for punitive damages.
The trial court sustained the demurrer to the first cause of action
for breach of contract without leave to amend and the second
cause of action for elder abuse with leave to amend. The court
granted defendants’ motion to strike the third cause of action for
breach of fiduciary duty because plaintiffs had not requested


      3  Unspecified statutory citations are to the Welfare and
Institutions Code.




                                    4
leave to add a new cause of action to the second amended
complaint. The court also struck the punitive damages
allegations for lack of specificity.
       Plaintiffs filed a third amended complaint, the pleading
that is the subject of this appeal. This pleading made several
substantive changes to the second amended complaint. First, it
alleges a single cause of action for financial elder abuse. Second,
Ausama Kaoud is no longer a plaintiff. Third, the allegations
omit reference to the $10,000 credit to the purchaser. Thus, the
only remaining allegation of financial elder abuse is the $10,000
payment to Mark Hanna following close of escrow.
       Defendants filed a general demurrer and a special
demurrer for uncertainty. In support of the general demurrer,
defendants argued the third amended complaint is a “sham
pleading.” They also argued the complaint fails to allege with
particularity facts constituting elder abuse. Plaintiffs asserted in
their written opposition to the demurrer that the elder abuse
claim was well-pleaded, but plaintiffs neither requested leave to
amend nor indicated how they would amend in the event leave
were granted.
       The trial court sustained the demurrer to plaintiff’s elder
abuse cause of action without leave to amend. The court found
“[p]laintiffs have not alleged that defendant Mark Hanna had an
intent to defraud or facts to show undue influence . . . .”
Specifically, the court concluded that “the allegations that the
parties were ‘long time family friends,’ they all spoke Arabic,
Mark Hanna was the real estate broker, and that the $10,000
was given ‘without a contractual obligation’ are insufficient to
show undue influence or a wrongful act.” The court entered a
judgment of dismissal on August 2, 2021, and appellant filed a




                                    5
notice of appeal on September 29, 2021. We have jurisdiction to
review the judgment pursuant to Code of Civil Procedure
section 904.1, subdivision (a)(1).

                          DISCUSSION

A.    Standard of Review
       “As a demurrer tests the sufficiency of the complaint as a
matter of law, it raises only an issue of law (Code Civ. Proc.,
§ 589, subd. (a)), as to which our review is de novo.” (Hilliard v.
Harbour (2017) 12 Cal.App.5th 1006, 1010.) On an appeal from a
judgment of dismissal after the trial court has granted an order
sustaining a demurrer, an appellate court reviews the complaint
de novo to determine whether it states a cause of action. (See
Folgelstrom v. Lamps Plus, Inc. (2011) 195 Cal.App.4th 986, 989.)
In compliance with Code of Civil Procedure section 452, we
construe the complaint “liberally . . . with a view to substantial
justice between the parties.” “We deem to be true all material
facts properly pled. [Citation.] We must also accept as true those
facts that may be implied or inferred from those expressly
alleged. [Citation.]’ ” (Balikov v. Southern Cal. Gas Co. (2001)
94 Cal.App.4th 816, 819.) We do not assume the truth of
contentions, deductions, or conclusions of fact or law. (Evans v.
City of Berkeley (2006) 38 Cal.4th 1, 6.) When a trial court
sustains a demurrer without leave to amend, we review the
denial of leave to amend for abuse of discretion. (Goodman v.
Kennedy (1976) 18 Cal.3d 335, 349.) “ ‘It is plaintiffs’ burden to
show either that the demurrer was sustained erroneously or that
the trial court’s denial of leave to amend was an abuse of
discretion.’ [Citation.]” (Alborzi v. University of Southern
California (2020) 55 Cal.App.5th 155, 168–169.)




                                    6
       Although there are no transcripts of any trial court
proceedings in our record, we still may address the instant appeal
to the extent the appeal raises only an issue of law as to the
sufficiency of the elder abuse allegations in the third amended
complaint. (See Chodos v. Cole (2012) 210 Cal.App.4th 692, 699.)

B.    The Relevant Provisions of the Elder Abuse Act
       “The Legislature enacted the [Elder Abuse and Dependent
Adult Civil Protection] Act to protect elders by providing
enhanced remedies to encourage private civil enforcement of laws
against elder abuse and neglect. [Citation.] An elder is defined
as “any person residing in this state, 65 years of age or older.”
[Citation.] The proscribed conduct includes financial abuse. The
financial abuse provisions are, in part, premised on the
Legislature’s belief that in addition to being subject to the
general rules of contract, financial agreements entered into by
elders should be subject to special scrutiny.” (Bounds v. Superior
Court (2014) 229 Cal.App.4th 468, 478.)
       In relevant part, the Elder Abuse and Dependent Care Act
(the Elder Abuse Act) provides that “ ‘[f]inancial abuse’ ” of an
elder occurs when “a person or entity . . . [¶] . . . [t]akes . . . [¶]
real or personal property of an elder . . . for a wrongful use or
with intent to defraud, or both” (§ 15610.30, subd. (a)(1) & (2)), or
“by undue influence” (id., subd. (a)(3)). The Act further provides
that someone “takes” “property when an elder . . . is deprived of
any property right, including by means of an agreement [or]
donative transfer. . . .” (Id., subd. (c), italics added.) A taking is
for a “wrongful use” when a party “knew or should have known
that [its] conduct is likely to be harmful to the elder . . . adult.”
(Id., subd. (b).) “ ‘Undue Influence’ ” is defined as “excessive
persuasion that causes another person to act or refrain from



                                      7
acting by overcoming that person’s free will and results in
inequity.” (§ 15610.70, subd. (a).) The test for “ ‘[u]ndue
influence’ ” is governed by a series of listed factors, including the
“vulnerability of the victim” (id., subd. (a)(1)), the “influencer’s
apparent authority” (id., subd. (a)(2)), the “actions or tactics used
by the influencer” (id., subd. (a)(3)), and the “equity of the result”
(id., subd. (a)(4)).
       The Elder Abuse Act reflects the Legislature’s finding that
elders are particularly vulnerable to abuse and that “this state
has a responsibility to protect” them. (§ 15600, subd. (a).) Since
its enactment in 1982, the statute has been amended several
times to strengthen and expand its remedies to encourage private
enforcement and to achieve the Act’s purpose to protect elders.
(Mahan v. Charles W. Chan Ins. Agency, Inc. (2017)
14 Cal.App.5th 841, 858 (Mahan).) As illustrative, in 2004 the
Legislature “created a new class of claims for ‘financial abuse,’
enacting a private enforcement provision—section 15657.5—
tailored to these claims in particular. Section 15657.5 sets forth
a scheme of heightened remedies closely paralleling those
available under section 15657, but with some key differences,
principally that attorney’s fee and cost awards are available for
‘financial abuse’ claims proved by the preponderance of the
evidence, while clear and convincing evidence remains the
standard applicable to fee and cost recovery for claims of ‘physical
abuse’ or ‘neglect.’ ” (Mahan, at p. 859, fn. omitted.)
       “In 2008 the Legislature acted again, broadening the
defined term ‘financial abuse’ and making procedural changes
designed to facilitate the bringing of ‘financial abuse’ claims. In
an extensive set of amendments, the Legislature, among other
things, (1) redefined what it means to take property for a




                                     8
‘wrongful use,’ replacing the prior requirement that ‘bad faith’ be
shown with a standard based on . . . whether the defendant ‘knew
or should have known’ of ‘likely’ harm to the elder (§ 15610.30,
subd. (b)); (2) redefined the phrase ‘takes, secretes, appropriates,
obtains, or retains’ so that any ‘depriv[ation]’ of property was
subject to liability, including ‘by means of an agreement, donative
transfer, or testamentary bequest, regardless of whether the
property is held directly’ by the elder or on his behalf by a third
party (§ 15610.30, subd. (c)); and (3) created a new basis for
liability, adding ‘depriv[ation]’ of property by ‘undue influence’
(§ 15610.30, subd. (a)(3)) as a ground for suit separate from
‘depriv[ation]’ ‘for a wrongful use or with intent to defraud’
(§ 15610.30, subd. (a)).” (Mahan, supra 14 Cal.App.5th at
pp. 859–860, fns. omitted.) In its current form, then, section
15610.30 provides that “ ‘[f]inancial abuse’ of an elder” can arise
in three ways: through “wrongful use or with intent to defraud”
(§ 15610.30, subd. (a)(1)), or by “undue influence” (id.,
subd. (a)(3).
       In light of the Legislature’s clear expression of its intent,
“[w]here there is room for debate regarding the meaning of the
statutory text of the Act, it should be ‘liberally construed on
behalf of the class of persons it is designed to protect,’ and in a
manner compatible with its ‘overall remedial purpose.’
[Citation].” (Ring v. Harmon (2021) 72 Cal.App.5th 844, 853; see
also Mahan, supra, 14 Cal.App.5th at p. 857 [counseling against
a “stingy reading” of the Elder Abuse Act and reversing an order
sustaining a demurrer to a claim for financial elder abuse].)




                                    9
C.    Even Giving Full Measure to the Remedial Purpose
      of the Elder Abuse Act, We Conclude Plaintiffs Failed
      To Allege a Cause of Action for Financial Elder
      Abuse Against Either Defendant
       As noted above, the elements of a cause of action for
financial elder abuse are (1) the defendant took, hid,
appropriated, obtained or retained plaintiff’s property;
(2) plaintiff is at least 65 years of age or a dependent adult;
(3) the defendant took, hid, appropriated, obtained or retained
plaintiff’s property for a wrongful use, with the intent to defraud,
or by undue influence; (4) the plaintiff was harmed; and (5) the
defendant’s conduct was a substantial factor in causing plaintiff’s
harm. (See CACI No. 3100.)
       We turn first to whether plaintiffs stated a cause of action
for financial elder abuse against Mourad Hanna. Plaintiffs
alleged that it was Mark Hanna, not his father, Mourad, who
approached them and requested the $10,000. They alleged the
ostensible reason for the request was that Mark Hanna needed
the money. There are no allegations about Mourad Hanna
anywhere in the third amended complaint, other than to identify
him as a defendant and as Mark Hanna’s father. No liberal
construction of the third amended complaint allows us to deem
Mourad Hanna as having asked plaintiffs for $10,000, to include
him as having received the $10,000 plaintiffs allege they paid to
Mark Hanna, or to infer any wrongdoing by Mourad Hanna. We
conclude that plaintiffs failed to allege facts that Mourad Hanna
took or obtained any of plaintiff’s property in violation of the
Elder Abuse Act. Accordingly, the trial court did not err in
sustaining Mourad Hanna’s demurrer to the third amended
complaint.




                                    10
       We turn next to plaintiffs’ allegations regarding
Mark Hanna. The trial court found “the allegations are
insufficient to support a claim for elder abuse” because plaintiffs
did not allege “that defendant Mark Hanna had an intent to
defraud or facts to show undue influence.” Plaintiffs have
adequately alleged that Mark Hanna “obtained” or “retained”
plaintiffs’ property, and that plaintiffs are over 70 years old, and
therefore within the protections provided in the Elder Abuse Act.
Plaintiffs, however, have failed to state a claim as to the
remaining elements of a financial elder abuse cause of action.
       The third element requires plaintiffs to allege that
Mark Hanna acquired their property for a wrongful use, with
intent to defraud, or by undue influence. We limit our review to
whether plaintiffs adequately pleaded “wrongful use” or “undue
influence,” the two theories addressed in their third amended
complaint.
       In order to show that Mark Hanna obtained $10,000 from
plaintiffs for a wrongful use, plaintiffs had to plead that
Mark Hanna “knew or should have known that this conduct [was]
likely to be harmful” to plaintiffs. (See § 15610.30, subd. (b).)
Here, plaintiffs alleged they needed the $10,000 “for their living
expenses and long-term health care,” and that the loss of those
funds would deprive them of “support [for] Plaintiffs’ medical
care in their advanced years.” They also alleged defendants
“clearly knew, or should have known” that plaintiffs would need
these funds. Each of these allegations is conclusory.
       For example, the allegation that defendants “knew, or
clearly should have known” that plaintiffs would need the
$10,000 they gave Mark Hanna “for their medical care in their
advanced years,” does not include why Mark Hanna “knew, or




                                    11
should have known” this to be the case. In fact, appellant’s
opening brief undermines the allegation that Mark Hanna “knew
or should have known” that plaintiffs would be harmed by the
loss of $10,000. According to the opening brief, Mark Hanna
approached plaintiffs “only a few days after the consummation of
the sale transaction on their home, knowing that Appellants were
‘flush’ from the property’s net sale proceeds.”
       Equally conclusory is plaintiffs’ allegation they were
harmed because “Plaintiffs would need the money as they
continue to age” and “[t]he money may be used to support
Plaintiffs’ medical care in their advanced years.” Presumably
any person, whether or not over the age of 65, is better off with
$10,000 than without it, but we cannot accept that the
Legislature intended such a low bar for a showing of “harm”
under the Elder Abuse Act.
       Plaintiffs’ allegation that Mark Hanna obtained their
$10,000 through “undue influence” fares no better. Plaintiffs’
claim of “undue influence” arises from Mark Hanna requesting
$10,000, ostensibly to pay for his upcoming wedding. We
recognize that, because direct evidence of undue influence is
rarely obtainable, courts are often obliged “to infer undue
influence from the totality of the circumstances.” (Keading v.
Keading (2021) 60 Cal.App.5th 1115, 1126.) Here, however,
plaintiffs allege nothing more than a single request for a simple
favor. There is nothing inherently coercive in a young man
asking for financial assistance from “life long friends” whom he
knows to be “flush with cash” after selling their home. Plaintiffs
allege nothing from which we could reasonably infer undue
influence—that is, “excessive persuasion that causes another
person to act . . . by overcoming that person’s free will and results




                                    12
in inequity.” (See Rickley v. Goodfriend (2013) 212 Cal.App.4th
1136, 1171 (dis. opn. of Rothschild, J.) [cautioning against
“embellish[ing] plaintiffs’ allegations in a manner that . . .
extends well beyond the limits of reasonable inference.”].)
        Section 15610.70, subdivision (a) states that “[i]n
determining whether a result was produced by undue influence,
all of the following shall be considered:” (1) The vulnerability of
the victim . . . . (§ 15610.70, subd. (a)(1); [¶] (2) The influencer’s
apparent authority . . . (id. at subd. (a)(2); [¶] (3) The actions or
tactics used by the influencer . . . (id. at subd. (a)(3); [and] [¶]
(4) The equity of the result” (id. at subd. (a)(4)). In its order
sustaining defendants’ demurrer, the trial court correctly
observed “the allegations are conclusory and insufficient as to the
factors for the court to consider, especially as to (3) and (4), where
the allegations do not show improper or wrongful actions or
tactics used by Mark or an inequity of result.” The court further
noted that “the allegations that the parties were ‘long time family
friends,’ they all spoke Arabic, Mark Hanna was the real estate
broker, and that the $10,000 was given ‘without a contractual
obligation’ are insufficient to show undue influence or a wrongful
act.” Here, too, the trial court is correct.
        Plaintiffs’ allegations in support of their undue influence
claim do not support an inference that either plaintiff was
“vulnerab[le]” (§ 15610.70, subd. (a)(1)), Mark Hanna asserted
any “apparent authority” (id., subd. (a)(2)) over plaintiffs, or
Mark Hanna employed “actions or tactics” (id., subd. (a)(3)) likely
to break down plaintiffs’ free will. Although it is true plaintiffs
allege Mark Hanna took advantage of his friendship to obtain
money, and section 15610.70, subdivision (a)(3)(B) includes the
“[u]se of affection, intimidation, or coercion” as a factor to be




                                     13
considered in determining whether undue influence occurred,
that is not enough to elevate a simple favor to a cause of action
for financial elder abuse. We conclude that the existence of a
friendship, unaccompanied by any other factor set out in
section 15610.70, subdivision (a)(3), nor any showing of an
inequitable result under section 15610.70, subdivision (a)(4),4
is not enough to plead a cause of action for “undue influence” by
Mark Hanna.

D.    Appellant Has Not Shown She Could Amend To State
      a Cause of Action for Financial Elder Abuse
       As previously noted, the trial court sustained defendants’
demurrer without leave to amend. Although we do not have the
benefit of a transcript of the hearing, plaintiffs’ written
opposition to the demurrer neither requests leave to amend nor
represents how plaintiffs would do so, and plaintiff’s opening
brief on appeal does not assert that leave to amend was requested
in the trial court. On appeal, however, appellant requests leave
to amend her elder abuse cause of action in the third amended
complaint.5


      4   Plaintiffs have not sufficiently alleged that the transfer
of $10,000 to Mark Hanna “result[ed] in inequity” for the same
reasons they failed to allege harm amounting to “wrongful use.”
Although we can infer that plaintiffs would be better off with
$10,000 in hand, we cannot infer actual “harm” or “inequity” from
plaintiffs’ conclusory allegations that they “may” need the money
for life expenses or future medical care.
      5  Appellant’s opening brief suggests that appellant also
seeks leave from us to amend her complaint to add a new cause of
action for breach of fiduciary duty against both Mourad and
Mark Hanna. At oral argument, counsel clarified that appellant



                                    14
       There is no question that a plaintiff may request leave to
amend in the Court of Appeal, even if the plaintiff did not do so
in the trial court. Code of Civil Procedure section 472c,
subdivision (a) provides the issue of whether the trial court
abused its discretion by sustaining a demurrer without leave to
amend is “open on appeal even though no request to amend such
pleading was made.” Our cases are in accord. (City of Stockton v.
Superior Court (2007) 42 Cal.4th 730, 746 [“The issue of leave to
amend is always open on appeal, even if not raised by the
plaintiff.”]; see also Kong v. City of Hawaiian Gardens
Redevelopment Agency (2002) 108 Cal.App.4th 1028, 1041–1042
[“[a] showing that the complaint can be amended to state a cause
of action” can be made on appeal rather than in the trial court.].)
If, on appeal, the appellant requests leave to amend existing
causes of action, appellant must demonstrate how he or she
would amend the complaint in order to state a cause of action.
(Careau & Co. v. Security Pacific Business Credit, Inc. (1990)
222 Cal.App.3d 1371, 1388 [“The burden is on the plaintiffs to
demonstrate that the trial court abused its discretion and to show
in what manner the pleadings can be amended and how such
amendments will change the legal effect of their pleadings.”].)
       Appellant has not met this burden. She proposes to amend
her elder abuse claim by adding additional details regarding the
following: (1) “the sharing of similar customs and culture [which]
built a foundation upon which trust was easily established by
Appellants;” (2) “Appellants were vulnerable to Respondents’
persuasion” in the absence of their son, Ausama Kaoud, and

is not making any such request. Accordingly, we address only
whether appellant could amend her third amended complaint to
allege a cause of action for financial elder abuse.




                                   15
Mark Hanna took advantage of this vulnerability by approaching
appellants when he knew Ausama would be absent; and (3) Mark
Hanna deliberately approached appellants just after closing the
sale of their house when they knew plaintiffs “would have ample
funds.” In addition, appellant represents she would add that her
late husband was particularly vulnerable to Mark Hanna’s
persuasion by reason of his being frail and in ill health and, on
information and belief, that Mark Hanna misrepresented he
needed $10,000 to pay for his upcoming wedding. At oral
argument appellant’s counsel stated that, in addition to the
foregoing facts, appellant would allege Mourad Hanna drove
Mr. or Mrs. Kaoud to the bank to obtain the $10,000 to pay
Mark Hanna.
       We conclude none of these additional allegations would
alter our conclusion that plaintiffs have not stated a cause of
action for financial elder abuse against Mark Hanna despite
having been given the opportunity to do so in the several
iterations of their pleading. We have already observed that a
cause of action for financial elder abuse can be based on three
different theories: wrongful use, intent to defraud, or undue
influence.
       Appellant’s new allegations still fail to establish the
element of harm to Naguib or Laila Kaoud to establish elder
abuse by either wrongful use or intent to defraud.6 Nothing in

      6  To the extent that appellant seeks to amend to assert a
new theory of financial elder abuse by intent to defraud, the bare
allegation that appellant is “informed and believe[s]” that
Mark Hanna did not need the $10,000 to pay for his wedding
would not state a cause of action on that theory. A plaintiff
cannot allege fraud on information and belief without also
alleging the facts on which that belief is founded. (Dowling v.



                                   16
the proposed new pleading alleges some “harm” other than in an
abstract sense, anyone is better off with an additional $10,000 on
hand, especially given that appellant also states that plaintiffs
were “flush” with cash after the sale of their home.
       The only new allegation relevant to an undue influence
claim is that Mark Hanna approached plaintiffs to ask for money
when he knew that Ausama Kaoud would be absent. Although it
is true that the “actions or tactics” that may give rise to an undue
influence claim under section 15610.70, subdivision (a)(3) include
“controlling . . . the victim’s interactions with others,” merely
alleging that Mark Hanna asked for money when Ausama Kaoud
was absent falls short of pleading that Mark Hanna “controlled”
the Kaouds’ access to supportive family members. For the same
reasons that appellant’s proposed new allegations do not
adequately plead “harm” by wrongful use, they do not allege an
“inequitable result” resulting from undue influence. Appellant
herself asserts in her appellate briefing that she and her late
husband were “flush with cash” following the sale of their home
in which they paid defendants a fraction of the commission that
would otherwise have been due.7 On the record before us, we


Spring Valley Water Co. (1917) 174 Cal. 218, 221 [“[I]t is not
sufficient to allege fraud or its elements upon information and
belief, unless the facts upon which the belief is founded are stated
in the pleading.”]; see Gomes v. Countrywide Home Loans, Inc.
(2011) 192 Cal.App.4th 1149, 1158–1159.)
      7  The Kaouds’ listing agreement with Hanna Realty
provided for a total commission of five percent of the sale price of
the Kaouds’ home. Appellants’ counsel acknowledged at oral
argument that the five percent commission would be shared
between Hanna Realty and the buyer’s broker. In their
respective briefs, both parties assert that Hanna Realty’s share of



                                    17
cannot conclude that granting Mark Hanna’s request for $10,000
brought about an “inequitable result.”
       Finally, under the case law and statutory definitions set
forth in our discussion, we conclude appellant has failed to
demonstrate how adding an allegation that Mourad Hanna drove
plaintiffs to the bank to obtain the $10,000 to pay Mark Hanna
would cure the defects in in the financial elder abuse claim
against the senior Hanna. We conclude this allegation does not
rescue that claim against Mourad Hanna.

                        DISPOSITION
       The judgment is affirmed. Defendants shall recover their
costs on appeal.
       NOT TO BE PUBLISHED.



                                         BENDIX, J.


We concur:




     ROTHSCHILD, P. J.                   CHANEY, J.




the commission, based on the sale price, would have been
$33,750.




                                  18